Citation Nr: 1811865	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified in a Board hearing before the undersigned Veterans Law Judge. 


FINDING OF FACT

Throughout the appeal, the Veteran's erectile dysfunction has involved deformity of the penis.   


CONCLUSION OF LAW

Throughout the appeal, the criteria for a 20 percent rating, but no higher, for erectile dysfunction with deformity are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.31, 4.115b, Diagnostic Code (DC) 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, service connection was granted in a July 2012 rating decision; a noncompensable rating was assigned to the Veteran's erectile dysfunction, effective January 6, 2012.  The Veteran disagreed with the initial rating assigned therein and the current appeal ensued.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence demonstrates distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

The Veteran's penile deformity is evaluated under Diagnostic Code 7522.  The rating schedule provides three codes for penile impairment.  Removal of half or more of the penis is rated as 30 percent disabling, or it is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520.  Removal of the glans of the penis is rated as 20 percent disabling, or it is rated on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7521.  Deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b, Code 7522.  This is the sole disability rating provided under this diagnostic code provision.  

It is noted that the Veteran has been granted entitlement to special monthly compensation based on the loss of use of a creative organ.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).

The objective evidence of penile deformity with loss of erectile power in the November 2016 VA treatment record supports assignment of a 20 percent rating throughout the appeal.  Further, the Veteran and his wife have competently and credibly testified that he has no feeling in his penis, is incontinent, and that his penis is short and bent following his prostate cancer surgery prior to the appeal period.  See October 2016 Board Hearing Transcript at 5; see also August 2012 spouse's written statement and June 2014 substantive appeal (VA Form 9).  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, the Board finds that a 20 percent rating is warranted throughout the appeal for penile deformity with loss of erectile power.  

A rating in excess of 20 percent is not warranted.  The Board acknowledges, the Veteran's report that his penis is shortened following his prostate cancer surgery.  However, there is no medical or lay evidence that his penile deformity involves removal of half or more of the penis.  Thus, a 30 percent rating under DC 7520 is not warranted.  

Finally, the Board emphasizes that the Veteran has been awarded a separate 60 percent rating for his service-connected residuals of prostate cancer, status post radical retropubic prostatectomy (DC 7528), which considers voiding dysfunction.  Thus, to rate his urinary incontinence in relation to his penile deformity would constitute prohibited pyramiding.  Accordingly, a rating in excess of 20 percent at any point during the course of the appeal is not warranted.  


ORDER

An initial 20 percent rating for the Veteran's erectile dysfunction with deformity is granted for the entire appeal period.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


